Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 11/06/2020. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1 and 3-10 are pending. 
Response to Applicant’s Argument
In view of applicant’s amendment to claims 1, 7, and 8, rejection under 35 USC 102 set forth in the previous office action has been withdrawn. Upon further search and consideration of prior arts, a new ground of rejection under 35 USC 103 has been entered. Please see details below. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, and 6-9 are rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Frey et al. (US 20130014052 A1).
Regarding Claims 1, 7, and 8, Obuchi discloses an output control device (¶8, information providing apparatus) comprising: 
at least one memory configured to store instructions, and at least one processor configured to execute the instructions (¶11, arithmetic unit executing a predetermined program; ¶26, storage device) to:
output first information including a plurality of languages on a display device (¶28, display respective language selection button for “Japanese”, “English”, etc.);
determine a selection of a person with respect to the first information output on the display device (¶28, he/she can quickly change the language to the desired language using a corresponding button); 
determine an available language, from among the plurality of languages based on the selection with respect to the first information output on the display device (¶28, when the display language is changed, the corresponding language selection button is enlarged and displayed);
determine second information based on the determined available language and output the second information (¶28 in view of ¶24, if the language used by the user is known, language information included in the video is changed to the language).
Obuchi does not disclose estimate eye direction of the person with respect to the first information output on the display device and determine the available language, from among the plurality of languages based on the eye direction with respect to the first information output on the display device.
Frey discloses a computer providing a plurality of interactive items on a display (¶39) and estimating eye direction of a person with respect to an interactive item of the plurality of interactive items and determine the interactive item based on the eye direction with respect to the plurality of interactive items outputted on the display device (¶41, identify a given interactive item based on user’s gaze).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use the established function of Obuchi’s line of sight / gaze estimation for estimating eye direction (Obuchi, ¶13 and ¶16, line of sight direction estimation module 314 for determining whether user faces the display) to select an interactive item / language button out of the plurality of interactive items / language buttons (Obuchi, ¶28) and determine an available language based on the estimated eye direction to identify the given interactive item / language button (Frey, ¶41).
Further regarding claim 8, Obuchi discloses a non-transitory computer readable recording medium storing a program that causes a computer to execute the processes of claims 1 and 7 (¶11, arithmetic unit executing a predetermined program; ¶26, storage device).
Regarding Claim 3, Obuchi as modified by Frey discloses wherein the at least one processor is configured to determine a part of an intersection between the eye direction and the display device displaying the plurality languages (Obuchi, ¶13, line of sight direction estimation module 314 uses input image data 302 to determine whether the user faces the display).
Regarding Claim 4, Obuchi as modified by Frey discloses wherein the at least one processor is configured to cause the display device to output the first information including Obuchi, ¶24, presenting a video for providing information most efficiently to the user with output audio in a predetermined language) and determine the available language based on the eye direction (Obuchi, ¶28, presenting user with buttons for language selection; Frey, ¶41, using gaze detection to determine user’s selection of an interactive item on the display; i.e., interactive items being language selection buttons).
Regarding Claim 6, Obuchi discloses wherein the at least one processor is configured to cause the display device to output the first information including information of the same details in a plurality of languages (¶24 and ¶28, present video in a language of the user based on language identification process where when a language different from the current setting language is detected by language identification, display language is changed and the language selection button is enlarged and displayed letting the user now that the language has been changed automatically). 
Regarding Claim 9, Obuchi discloses wherein the first information includes character strings of same details expressed in different languages (¶10 and ¶28, when a language different from the current setting language is detected by language identification, display language is changed (i.e., the language used in the subtitle is changed to another language) and the language selection button is enlarged and displayed letting the user now that the language has been changed automatically).
Claim 5 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Frey et al. (US 20130014052 A1) as applied to claim 1, in further view of Rippel et al. (US 2012/0169583 A1).

Regarding Claim 5, Obuchi as modified by Frey does not disclose wherein the at least one processor is configured to identify a plurality of available language candidates based on information of a face of the person, cause the display device to output the first information including information in the plurality of available language candidates. 
Rippel teaches identifying a plurality of available language candidates based on information of a face of person (¶35, analyzing a given user’s visual features / lip motions to identify a language spoken by the user). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi’s display device to output the first information including information in the plurality of available language candidates (¶24 and ¶28) by identifying the plurality of available language candidates based on information of a face of the person in order to identify a language spoken by the user (Rippel, ¶35).
Claim 10 is rejected under 35 USC 103(a) as being unpatentable over Obuchi et al. (JP 2006-285115 A) in view of Frey et al. (US 20130014052 A1) as applied to claim 1, in further view of Kumar et al. (US 10546204 B1).
Regarding Claim 10, Obuchi discloses wherein the at least one processor is configured to determine a position of the person based on an image including the person (¶8, using a camera to acquire user’s state as image information; ¶9, perform subject attribute analysis on the image information to determine user’s spatial location). 
Obuchi does not determine the display device being output the first information based on the position of the person, from a plurality of output devices. 
Kumar discloses providing information to a user about items with which the user interacts (Abstract) by determining a display device to output the items based on a position of the user from a plurality of display devices (Col 8, Rows 5-10).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to modified the established function of Obuchi to determine user position and select an output device form a plurality of output devices that is closest to a current position of the user in order to provide user about items with which the user interacts (Kumar, Abstract).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/11/2021